Please vacate the Office Action dated on 02/04/2021 and replace said Office Action with this
Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) in the reply filed on 10/22/2020 is acknowledged. Applicant’s election without traverse of AMD3100 as the elected anti-fugetactic agent in the reply filed on 10/22/2020.
Claims 42, 43, 44, 45, and 46-58  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/specie, there being no allowable generic or linking claim. 

				Claims Status
Claims 39-58 ae pending. Claims 1-38 are canceled. Claims 42, 43, 44, 45, and 46-58  are withdrawn. Claims 39-41 are examined in accordance to the elected species (AMD3100). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-41  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winchester et al. (US2002/0039993 A1).
Winchester et al. teaches a pharmaceutical composition for treating rheumatoid arthritis comprising an effective amount of an agent capable of inhibiting the activation of the CXCR4 receptor by SDF-1 and a pharmaceutically acceptable carrier, see claim 7. Moreover, Winchester et al. teaches wherein the agent capable of inhibiting the activation of the CXCR4 receptor by SDF-1 is AMD3100, see claims 11-12.
Accordingly, while the prior art does not specifically teach AMD-3100 is an antifugetactic agent that specifically inhibit chemokine and/or chemokine receptor dimerization, the instant specification, para [0008] and the election of AMD-3100 are taken as evidentiary that AMD-3100 is an antifugetactic agent that specifically inhibit chemokine and/or chemokine receptor dimerization. 
Claims 39-41  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix et al., Antimicrob Agents Chemother. 2000 Jun; 44(6): 1667–1673.
Hendrix et al. teaches an intravenous composition comprising AMD-3100 and saline solution HIV-seronegative men and women 18 years of age or older with no active medical illness by history,, see “Materials and Methods” Section. The saline solution is considered a suitable pharmaceutical excipient or carrier. 
Accordingly, while the prior art does not specifically teach AMD-3100 is an antifugetactic agent that specifically inhibit chemokine and/or chemokine receptor dimerization, the instant specification, para [0008] and the election of AMD-3100 are taken as evidentiary that AMD-3100 is an antifugetactic agent that specifically inhibit chemokine and/or chemokine receptor dimerization. 


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 39-41 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-3, 5-8, 10, 14-16  of copending Application No.15/760,775 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach an ex vivo immune cell composition comprising (a)  immune cells activated by incubation with a fusion protein for a period of time sufficient for the immune cells to become responsive to the tumor antigen; wherein the fusion protein comprises a tumor antigen portion _and an immune signaling factor portion; and wherein the immune cells are responsive to a tumor antigen; and (b)    an anti-fugetactic agent, wherein said modified immune cell composition has anti-fugetactic properties for the treatment of a tumor or cancer in a patient, see claim 1. Moreover, the copending claims teach said anti-fugetactic agent is AMD3100, see claim 19 and said composition further comprising one or more pharmaceutically acceptable excipients ,see claim 14. The copending claims anticipate the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/JEAN P CORNET/Primary Examiner, Art Unit 1628